In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               ________________

                               NO. 09-21-00231-CV
                               ________________

            IN THE INTEREST OF J.C.W., K.R.W., AND B.L.W.

________________________________________________________________________

                On Appeal from the County Court at Law No. 3
                       Montgomery County, Texas
                     Trial Cause No. 19-05-07109-CV
________________________________________________________________________

                           MEMORANDUM OPINION

      Mother appeals the trial court’s termination of her parental rights to her

children, J.C.W. (Jerry), K.R.W. (Kim), and B.L.W. (Bobby). 1, 2 On appeal, Mother

argues the evidence is insufficient to demonstrate a predicate finding under section

161.001(b)(1), and that termination was not in her children’s best interest under




      1 We identify children and their family members in parental-rights termination
cases by using either initials or an alias to protect the identity of the children. See
Tex. R. App. P. 9.8(a), (b).
      2 Father does not appeal the termination of his parental rights.

                                           1
161.001(b)(2) of the Texas Family Code. See Tex. Fam. Code. Ann. §

161.001(b)(1)-(2). We affirm.

                                     I. Background

      In May 2019, the Department of Family and Protective Services (the

Department) filed its Original Petition for Protection of a Child, For

Conservatorship, and for Termination in Suit Affecting the Parent-Child

Relationship, seeking emergency conservatorship of Jerry, Kim, and Bobby. The

trial court granted the emergency application, and the children were removed from

their parents and the Department was named sole managing conservator. Later, the

trial court signed a temporary order granting the Department temporary

conservatorship of the children. 3

      On June 23 and 24, 2021, the trial court held a jury trial. While both Mother

and Father were represented by counsel, only Mother appeared for trial.

A. Evidence at Trial

      1. Testimony of Caseworker Laura Casey

      Casey testified that she was assigned as the initial caseworker for this matter.

She stated that the children were initially removed because of “[c]oncerns for

substance abuse and unstable living environment.” When she received the case, the



      At the time of trial, Jerry was seven years old, Kim was five years old, and
      3

Bobby was two years old.
                                        2
Department was not able to locate Mother. For “about a year[]” while Casey handled

this case, Mother never contacted the Department or attended any court hearings.

Casey developed service plans for both parents, and specifically for Mother

requiring her to participate in parenting classes, psychosocial assessment, drug and

alcohol assessment, to follow the recommendations of the Department and

counselors, to be periodically drug tested, and to maintain a stable home

environment. However, Mother never contacted the Department or participated in

the services required by the service plan while Casey was assigned this case. Further,

Mother never visited or provided financial support for the children during this time.

      Casey testified that when the children were removed and placed into the

Department’s custody, they were initially placed in foster care, but were removed

from that placement after the foster parent became “overwhelmed.” The children

then went to live with their paternal aunt but were removed from that placement

when the paternal aunt also became “overwhelmed.” The children were then once

again placed with the prior foster care provider, but Kim was eventually removed

and placed into a therapeutic foster home. Casey stated that during her time on the

case, the children’s behavior “escalated.”

      2. Testimony of Caseworker Minnesha Fridie-Scott

      Minnesha Fridie-Scott was assigned this case after Casey left the Department.

Fridie-Scott testified that the children were removed because the parents “were

                                          3
using…drugs and were not supervising their children appropriately.” After Fridie-

Scott was assigned the case, she was finally able to contact Mother in late May, early

June 2020, after previous attempts to contact her. She stated that Mother reached out

via text message identifying herself and asking to visit her children. Fridie-Scott then

contacted Mother and went over her service plan and visitation schedule. Mother

told her the reason she did not contact the Department was because she believed “her

case was over.” According to Fridie-Scott, Mother’s contact with the Department

after that initial communication was “not consistent.” Mother’s contact information

constantly changed, and she failed to keep the Department informed as to how to

contact her. Fridie-Scott testified that Mother completed some of the services on the

service plan, including substance abuse assessment, parenting classes, and a

psychological assessment. In regard to her substance abuse assessment, Mother

received recommendations for further treatment, but she did not complete the

recommendation. Fridie-Scott confirmed that she asked Mother to take three drug

tests during this period. Visitation was accomplished over Zoom, and Mother would

not appear for every visitation. She stated that during visitation with the children,

the children appeared confused about who Mother was. Fridie-Scott testified that

Mother never provided financial support, failed to demonstrate any ability to provide

a safe and stable home, and did not provide any proof of employment during her

time on this case.

                                           4
      Fridie-Scott described the children’s behavior as “getting more extreme[]”

while in the Department’s care. The children were placed in separate foster homes.

They had “three to four different placements[]” due to their behavior. The older

children’s behavior would worsen after each visit with their Mother.

      They were hard to be redirected. [Jerry] had a lot of depression. He was
      very sad and cried a lot after the visits. He appeared to be just very
      triggered, angry. He had beg[u]n to vandalize property in the
      caregiver’s home, had trouble at school. He had trouble focusing on
      Zoom school; and when he went in person, he had trouble there. [Kim],
      hers was up and down with behaviors, just hard for her to be redirected
      and for her to follow directives. And [Bobby], he was too little to really
      understand anything. . . . He would just look and smile and run off.

Fridie-Scott stated that she does not believe the children have any bond with each

other. She described what she called “extreme sibling rivalry[]” exacerbated by visits

with Mother, when they are all fighting for attention. During this time, the children

were receiving counseling.

      3. Testimony of Caseworker Mercedes Beyan

      The final caseworker for the Department, Mercedes Beyan, testified she has

been working on the case since November 2020. According to Beyan, she

maintained regular contact with Mother until the communication stopped from

February to May 2021. In January 2021, Mother told Beyan she did not have a

telephone and they were communicating only by email. Beyan was on leave for a

month, but when she returned, she sent Mother an email, but Mother did not respond


                                          5
until May 2021. Beyan disputed Mother’s excuse for failing to keep in touch by

blaming the Department for being unresponsive.

      Beyan stated that Mother completed a psychological evaluation as part of her

service plan. Mother received recommendations based on that exam and she did not

complete those recommendations. Mother also was asked to submit to drug testing,

three times in November 2020, twice in December 2020, and monthly until the time

of trial. Mother only took two drug tests during that time period. Beyan stated that

when Mother contacted her on May 10th, she requested a copy of her family service

plan and assistance finding “a rehab” because she admitted to using

methamphetamines two weeks prior to their conversation.

      According to Beyan, Mother only attended three visitations with the children

during the time she was assigned the case and did not provide any financial

assistance for the children.

      4. Testimony of Victoria Warmuth

      Victoria Warmuth, a case supervisor with CASA Child Advocates of

Montgomery County, testified that a CASA advocate is a guardian ad litem for the

children. She described her role in termination cases as working with all parties

involved--attorneys, parents, foster parents, doctors, therapists, educators. “We

collaborate with each of these parties in order to make informed and educated

recommendations to the Court as it relates to best interest for children.” Warmuth

                                         6
explained she has been appointed on this case since the children’s removal, and she

is the supervisor for the current guardian ad litem.

      Warmuth first contacted Mother in May 2020. According to Warmuth,

Mother explained her absence during this case, stating that she was in “different

relationships and moving to different places.” Mother described her relationship

with her children as “strained” and stated that she and the children experienced

violence from Father. Mother stated she was unemployed, living with her

grandmother, and reliant on other people for money. But Mother wanted her children

returned to her.

      Mother told Warmuth that she had been in a relationship with Father since she

was twelve, she moved in with Father when she was eighteen, and there was

domestic violence and substance abuse throughout their relationship. She attempted

to leave Father on several occasions and was unsuccessful. According to Warmuth,

Mother admitted to continuous drug use, stating they used “[a]nything…we could

get our hands on.” This included daily marijuana usage since she was a teenager and

methamphetamine. Mother told Warmuth that Father was abusive to the children

and would “put blankets over their heads or in their mouths so that when he was

hitting them, they wouldn’t scream or cry or they couldn't be heard by other people.”

Mother never indicated to Warmuth that she ever attempted to intervene in the abuse

or contact the police or the Department to stop the abuse. Mother admitted to being

                                          7
in other violent relationships subsequent to her relationship with Father. Warmuth

stated she would be concerned about the children’s safety with Mother because of

substance abuse, domestic violence, instability of home environment, and criminal

involvement. She does not believe that Mother has the means to support, protect or

provide for her children.

      5. Testimony of Cari Otto

      Cari Otto stated that she is a CASA volunteer and that Warmuth is her

supervisor. Otto was assigned to the case in June 2020. Otto visited with the children

once a month, either in person or via zoom. Otto stated that the children have been

in therapy since she was assigned the case in 2020. Both Jerry and Kim receive

medical treatment through prescriptions. In the beginning of the case, she stated that

Jerry was “very angry” with “a lot of aggression[.]” His moods would swing from

very low to very high. She described Kim as a typical four-year-old, but possessive

of her toys, and Bobby was “just baby [Bobby].” Since the children have been in the

care of the Department, she has seen Jerry and Kim’s behavior improve, and Bobby

has remained stable. Otto testified that the boys are in a foster home together and

Kim is in a separate foster home, and all are doing “very well.”

      Otto stated that she spoke with Mother “10 to 12” times since she was assigned

the case. She stated that while Mother was scheduled for twenty-one virtual visits

with the children, Mother only attended six sessions. She described Mother’s

                                          8
communication with the children during visits as “awkward.” Just before trial,

Mother contacted Otto in May of 2021 seeking a place to live and asking for

suggestions for a substance abuse treatment center. During that conversation, Mother

admitted to recently using marijuana and methamphetamines.

      Otto testified that CASA’s recommendation for the children was that they be

placed for adoption, which was in their best interest. She stated the children are

“thriving” in their current placements, happy and receiving “consistent love, care,

[and] safety.” Otto expressed concern that Mother’s behavior, including her

continued failure to provide a safe and stable home, is not in the children’s best

interest. She expressed concerns about Mother’s current living situation, stating it

did not look safe for a two-year-old, and the complete lack of “healthy meals” in the

home for the children.

      6. Testimony of Gloria Kessler

      Gloria Kessler testified that she is a licensed professional counselor and a

licensed chemical dependency counselor. She performed a substance abuse

assessment on Mother. Kessler stated that Mother reported she had “ADD, ADHD,

bipolar, and schizophrenia.” Mother also reported past drug usage and told Kessler

she started using methamphetamines when she met Father. After her initial

assessment, Kessler recommended “12 sessions…of individual substance abuse




                                         9
counseling and parenting class[es].” Mother completed three of the twelve substance

abuse classes and the parenting class.

      7. Mother’s Testimony

      Mother testified that she met Father in “2008, 2009” on the school bus and is

still married to him, but they separated three years ago. Mother was eighteen when

she moved in with Father and became pregnant with her first child. Father would not

allow her to work. Mother never finished high school or obtained her GED. Mother

stated that she has not been able to obtain a social security card or driver’s license

because Father has her birth certificate and driver’s license. Mother stated that the

abuse started a year after they met and that at first, Father was verbally abusive, but

it later escalated to physical abuse. This abuse continued throughout their

relationship, and Mother never called the police or obtained a protective order

against Father. Father was physically abusive to her in front of the children. She

confirmed she reunited with Father briefly in December 2020, before returning to

her relationship with her current boyfriend “Jack.”

      Mother testified that after Jerry and Kim were born, she and Father lived with

her grandmother. One time, while staying at his grandmother’s house, Jerry became

“nonresponsive” and “blue, pale” because of ingesting an opioid pill he found. She

stated that the Department opened a case, asked her to do a drug test, and closed the

case. Mother explained that she left her children with her grandmother for long

                                          10
periods of time because “that was the safest place[,]” because Father was very

abusive to them. Mother was hospitalized once in a psychiatric hospital and testified

she attempted suicide on one occasion after she left Father.

      At the time of trial, Mother was residing with her boyfriend Jack in Mexia,

Texas. She was working on a ranch owned by Jack’s grandmother. She stated she

never held a job before and does not know how to get a job. Jack’s grandmother

gave them the travel trailer where they are residing in Mexia. Jack’s grandmother

pays all their bills. Photographs were admitted at trial showing the condition of the

travel trailer. Mother testified the travel trailer appeared clean to her but explained

she has a dog. She stated she does not have a lease agreement to live in the travel

trailer, because “its family.” Mother testified that her current residence is a “work

trailer” and that her children would not live there if they were returned to her

custody. According to Mother, she has a mobile home in Shepherd that she would

eventually move to Mexia. The mobile home has three bedrooms, with beds, food,

and clothes ready for the children. She testified Jack’s grandparents also own this

mobile home. When asked why she did not provide for her children while they were

in the Department’s custody, she stated, “I didn’t know I could.” She admitted she

did not ask the Department or CASA about providing for her children.

      Mother testified she started using methamphetamines with Father, and she

reported to her caseworker she last used methamphetamines in May 2021. According

                                          11
to Mother, since the Department removed her children, she used methamphetamine

“once or twice. A couple of times. I don’t know.” Mother testified she last used drugs

in May. She admitted her knowledge of Jack’s methamphetamine use “in the past.”

      Mother explained that she did not appear in the case for the first year because

Father told her she had “lost her rights[]” and “not to worry about it[.]” She only

appeared after she talked to him and found out he lied to her. She stated that she

attempted to contact the Department, but no one from the Department contacted her.

Mother confirmed she got a copy of her service plan and stated that she completed

some of the plan, including substance abuse classes, psychological assessment, and

a parenting class, but did not finish her service plan. According to Mother, she did

not complete the recommendations because she was not informed about all the

recommendations. Mother also admitted that she did not drug test every time the

Department requested it. She acknowledged that she was dropped from her

substance abuse assessments after she failed a drug test.

      Mother believes it is in the children’s best interest to be returned to her

custody.

      Because I’m their mom. They deserve to be with their mother. They
      need to be able to have a life that a child needs to have. I need to be a
      mom for them. I have to be. I -- my mother was never a mom to me. So
      I want to give my kids what I never got.

She stated that since appearing in this case she has improved in “multiple ways”

including her happiness, character, and appearance. She has acquired new skills,
                                         12
obtained gainful employment, has become a better parent, and would protect her

children.

      8. Testimony of Mother’s Boyfriend Jack

      Jack stated that he has been in a relationship with Mother for fourteen months

and he plans to marry Mother. Jack testified that he helps to financially support

Mother. He has helped Mother complete “[e]verything that she’s got done[]” for the

Department. He testified that he and his family would be a support system for Mother

and the children. Jack admitted that he has a criminal history involving abuse of

controlled substances, specifically methamphetamines. Jack testified that he has

never used methamphetamines with Mother. He was released from parole in March

2020 and admitted he has used methamphetamines since.

      Jack had a child who passed away while in his custody. He stated that he was

asked to do a drug test after his child passed away and tested positive for

methamphetamines. A posthumous drug test on his child also revealed the child had

methamphetamines in his system. He was in a relationship with Mother at the time

his child passed away.

      After the conclusion of testimony, a jury returned its verdict to terminate

Mother’s parental rights, finding predicate violations under section 161.001(b)(1)

and that termination was in the children’s best interest. Mother timely filed this

appeal.

                                        13
                              II. Standard of Review

      The decision to terminate parental rights must be supported by clear and

convincing evidence. Tex. Fam. Code Ann. § 161.001(b). Under the Family Code,

“‘[c]lear and convincing evidence’ means the measure or degree of proof that will

produce in the mind of the trier of fact a firm belief or conviction as to the truth of

the allegations sought to be established.” Id. § 101.007; In re J.L., 163 S.W.3d 79,

84 (Tex. 2005). The movant must show that the parent committed one or more

predicate acts or omissions and that termination is in the child’s best interest. See

Tex. Fam. Code Ann. § 161.001(b); In re J.L., 163 S.W.3d at 84.

      In reviewing the legal sufficiency of the evidence in a parental rights

termination case, we must consider all the evidence in the light most favorable to the

finding to determine whether a reasonable factfinder could have formed a firm belief

or conviction that the finding was true. In re J.O.A., 283 S.W.3d 336, 344-45 (Tex.

2009) (quoting In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002)). We assume the

factfinder resolved disputed facts in favor of its finding if a reasonable factfinder

could do so, and we disregard all evidence that a reasonable factfinder could have

disbelieved. Id. In a factual sufficiency review, we “give due consideration to

evidence that the factfinder could reasonably have found to be clear and

convincing.” In re J.F.C., 96 S.W.3d at 266. We must determine “‘whether the

evidence is such that a factfinder could reasonably form a firm belief or conviction

                                          14
about the truth of the State’s allegations.’” Id. (quoting In re C.H., 89 S.W.3d 17, 25

(Tex. 2002)). “If, in light of the entire record, the disputed evidence that a reasonable

factfinder could not have credited in favor of the finding is so significant that a

factfinder could not reasonably have formed a firm belief or conviction, then the

evidence is factually insufficient.” Id

                                     III. Analysis

A. Statutory Grounds D and E

      In her first seven issues, Mother challenges the sufficiency of the evidence to

support termination of her parental rights under sections 161.001(b)(1)(B), (D), (E),

(F), (N), (O), and (P) of the Texas Family Code. See Tex. Fam. Code Ann. §

161.001(b)(1)(B)-(P). As to subsection D, Mother argues that the evidence is legally

and factually insufficient because there was no evidence that she “allowed the

children to remain in conditions or surroundings which endanger” their physical or

emotional well-being. (Emphasis original.) As to subsection E, Mother argues the

evidence is legally and factually insufficient to demonstrate that she engaged in

conduct that endangered her children’s emotional or physical well-being.

      We are required to consider the sufficiency of the evidence pursuant to

Sections 161.001(b)(1)(D) or (E) if challenged. See In re N.G., 577 S.W.3d 230,

235-36 (Tex. 2019). If the evidence is sufficient as to one of these, it will not be

necessary to address the other predicate grounds because sufficient evidence as to

                                           15
only one ground in addition to the best interest finding is all that is necessary to

affirm a termination judgment. See id. at 232-33. Because the evidence of statutory

grounds D and E is often interrelated, we may consolidate our review of the evidence

supporting these grounds. See In re J.L.V., No. 09-19-00316-CV, 2020 WL

1161098, at *10 (Tex. App.—Beaumont Mar. 11, 2020, pet. denied) (mem. op.).

Endangerment arises when a parent’s conduct jeopardizes the child’s emotional or

physical health or to expose a child to loss or injury. See In re S.R., 452 S.W.3d 351,

360 (Tex. App.—Houston [14th Dist.] 2014, pet. denied).

      Under subsection D, parental rights may be terminated if clear and convincing

evidence supports that the parent “knowingly placed or knowingly allowed the child

to remain in conditions or surroundings which endanger the physical or emotional

well-being of the child[.]” Tex. Fam. Code Ann. § 161.001(b)(1)(D). Subsection E

allows for termination of parental rights if clear and convincing evidence supports

that the parent “engaged in conduct or knowingly placed the child with persons who

engaged in conduct which endangers the physical or emotional well-being of the

child[.]” Id. § 161.001(b)(1)(E).

      Under subsection D, parental rights may be terminated based on a single act

or omission by the parent. In re L.E.S., 471 S.W.3d 915, 925 (Tex. App.—Texarkana

2015, no pet.) (citing In re A.B., 125 S.W.3d 769, 776 (Tex. App.—Texarkana 2003,

pet. denied)). Termination under subsection E requires more than a single act or

                                          16
omission and a “‘voluntary, deliberate, and conscious course of conduct by the

parent is required.’” Id. at 923 (quoting Perez v. Tex. Dep’t of Protective &

Regulatory Servs., 148 S.W.3d 427, 436 (Tex. App.—El Paso 2004, no pet.)). As for

subsection D, we examine the time before the child’s removal to determine whether

the environment of the home posed a danger to the child’s physical or emotional

well-being. Id. at 925 (citing In re L.C., 145 S.W.3d 790, 795 (Tex. App.—

Texarkana 2004, no pet.)). “A finding of endangerment under subsection E,

however, may be based on conduct both before and after removal.” In re A.L.H., 515

S.W.3d 60, 93 (Tex. App.—Houston [14th Dist.] 2017, pet. denied) (citing In re

S.R., 452 S.W.3d at 360). “‘[E]ndanger’ means to expose to loss or injury[.]’” In re

N.S.G., 235 S.W.3d 358, 367 (Tex. App.—Texarkana 2007, no pet.) (quoting Tex.

Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987)). Under subsection

E, it is sufficient that the child’s well-being is jeopardized or exposed to loss or

injury. Boyd, 727 S.W.2d at 533; N.S.G., 235 S.W.3d at 367. “‘A child is endangered

when the environment creates a potential for danger that the parent is aware of, but

disregards.’” In re L.E.S., 471 S.W.3d at 925 (quoting In re N.B., No. 06-12-00007-

CV, 2012 WL 1605457, at *9 (Tex. App.—Texarkana May 8, 2012, no pet.) (mem.

op.)). Generally, subjecting a child to a life of uncertainty and instability endangers

the child’s physical and emotional well-being. See In re R.W., 129 S.W.3d 732, 739

(Tex. App.—Fort Worth 2004, pet. denied).

                                          17
      In addition, a pattern of drug abuse will support a finding of conduct

endangering a child even if there is no evidence that such drug use caused a physical

or actual injury to the child. Vasquez v. Tex. Dep’t of Protective & Regulatory Servs.,

190 S.W.3d 189, 196-97 (Tex. App.—Houston [1st Dist.] 2005, pet. denied). A

history of illegal drug use is conduct that subjects a child to a life that is uncertain

and unstable, endangering the child’s physical and emotional well-being. See In re

S.D., 980 S.W.2d 758, 763 (Tex. App.—San Antonio 1998, pet. denied); Dupree v.

Tex. Dep’t of Protective & Regulatory Servs., 907 S.W.2d 81, 84 (Tex. App.—Dallas

1995, no writ). A parent’s drug use, criminal history, and employment and housing

instability prior to and during the case create a course of conduct from which the

factfinder could determine the parent endangered the child’s emotional and physical

well-being. See In re M.C., No. 09-18-00436-CV, 2019 WL 1561824, at *6 (Tex.

App.—Beaumont Apr. 11, 2019, no pet.) (mem. op.); see also In re S.R., 452 S.W.3d

at 361-62 (parent’s drug use may qualify as a voluntary, deliberate, and conscious

course of conduct endangering the child’s well-being); Walker v. Tex. Dep’t of

Family & Protective Servs., 312 S.W.3d 608, 617 (Tex. App.—Houston [1st Dist.]

2009, pet. denied) (illegal drug use may support termination under subsection E

because “it exposes the child to the possibility that the parent may be impaired or

imprisoned[ ]”). A parent’s continued drug use when the custody of her child is in

jeopardy supports a finding of endangerment. See In re S.R., 452 S.W.3d at 361-62

                                          18
(citing Cervantes-Peterson v. Tex. Dep't of Family & Protective Servs., 221 S.W.3d

244, 253-54 (Tex. App.—Houston [1st Dist.] 2006, no pet.)). Further, a factfinder

can reasonably infer that a parent’s failure to submit to court-ordered drug tests

indicated the parent was avoiding testing because she was using illegal drugs. In re

E.R.W., 528 S.W.3d 251, 265 (Tex. App.—Houston [14th Dist.] 2017, no pet.).

      The jury heard evidence of Mother’s admitted past and present drug usage,

including methamphetamines as recent as May 2021. The Department repeatedly

requested her to submit to drug testing, but she failed to go to monthly drug

screenings. Mother admitted to not appearing for drug testing, and the jury could

have reasonably inferred Mother was avoiding the tests because she was still using

illegal drugs. See id. The jury heard Mother’s testimony that she used

methamphetamine and marijuana while in a relationship with Father and additional

testimony from the guardian ad litem that she admitted to smoking “[a]nything…we

could get our hands on[.]” Mother admitted to drug usage after her children were

removed, and evidence demonstrated that she failed to complete recommended

substance abuse counseling and was removed for testing positive during the

program.

      The jury heard from the first caseworker that Mother failed to contact the

Department for over a year after her children were removed. Evidence also revealed

that Mother failed to maintain regular contact with the Department or provide

                                        19
updated contact information, admitted that she was not working during most of the

time the children were removed, she did not have stable housing, and she relied on

others for money. The jury heard that Father was physically and emotionally abusive

to Mother and the children throughout their relationship, and Mother admitted she

did not call the police or otherwise report the abuse. She also did not leave Father,

although she stated that she unsuccessfully tried several times. Mother further

admitted to being in other abusive relationships after she left Father and after the

children were removed, including a brief reconciliation with Father in December

2020.

        The factfinder was also presented evidence that Mother currently lives with

her boyfriend, an admitted drug user, and after his child passed away while in his

care, both the boyfriend and his child tested positive for methamphetamines.

Although Mother testified that she is currently employed by her boyfriend’s

grandparents, she lives in a travel trailer owned by them, without a lease, and the

grandparents pay all her bills. Mother testified that she and the children intended to

live with her boyfriend if they were returned to her custody. While the jury heard

Mother has a mobile home that was also owned by her boyfriend’s grandparents,

ready for the children with beds and food, that she intended to move to Mexia if the

children were returned to her, the jury could reasonably choose to disregard such

testimony from Mother as not believable. In re J.F.C., 96 S.W.3d at 266.

                                         20
      Deferring to the factfinder’s credibility determinations and reviewing all the

evidence in the light most favorable to the termination findings under subsections D

and E, the factfinder could reasonably have formed a firm belief or conviction that

Mother, through her individual acts or omissions or a course of conduct, endangered

her children’s physical or emotional well-being. In re J.T.G., 121 S.W.3d 117, 127

(Tex. App.—Fort Worth 2003, no pet.). We conclude that the Department

established, by clear and convincing evidence, that Mother committed the predicate

acts enumerated in subsections D and E. See Tex. Fam. Code Ann. §

161.001(b)(1)(D), (E). Further, considering the entire record, we conclude the

disputed evidence the factfinder could not reasonably have credited in favor of its

endangerment findings is not so significant that the factfinder could not reasonably

have formed a firm belief or conviction that Mother endangered her children. See In

re J.F.C., 96 S.W.3d at 266. As such, we need not address the sufficiency of the

evidence to support a violation of subsections B, F, N, O, and P. See In re D.S., 333

S.W.3d 379, 388 (Tex. App.—Amarillo 2011, no pet.). We overrule issues two and

three, and we decline to address issues one, four, five, six, and seven.

B. Best Interest of the Children

      In her last issue, Mother challenges the legal and factual sufficiency of the

evidence to support the factfinder’s finding that terminating her parental rights was

in the children’s best interest. Specifically, Mother argues the evidence is legally and

                                          21
factually insufficient to demonstrate by clear and convincing evidence that

termination of her parental rights is in the best interest of the children. She contends

that she was in the process of finishing her service plan, was working, had a stable

home and family support, has a plan for the children, and will protect and promote

their best interest.

       Juries have wide latitude in determining a child’s best interest. See Gillespie

v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982). There is a strong presumption that

the best interest of a child is served by keeping the child with his parent. In re R.R.,

209 S.W.3d 112, 116 (Tex. 2006); In re D.R.A., 374 S.W.3d 528, 533 (Tex. App.—

Houston [14th Dist.] 2012, no pet.); see also Tex. Fam. Code Ann. § 153.131(b).

Prompt and permanent placement of the child in a safe environment is also presumed

to be in the child’s best interest. Tex. Fam. Code Ann. § 263.307(a).

       The Family Code outlines nonexclusive factors to be considered in

determining whether a parent is willing and able to provide a safe environment for a

child including: the child’s age and physical and mental vulnerabilities; whether

there is a history of abusive or assaultive conduct by the child’s family or others who

have access to the child’s home; the willingness and ability of the child’s family to

seek out, accept, and complete counseling services and to cooperate with and

facilitate an appropriate agency's close supervision; the willingness and ability of the

child’s family to effect positive environmental and personal changes within a

                                          22
reasonable period of time; whether the child’s family demonstrates adequate

parenting skills, including providing the child with minimally adequate health and

nutritional care, a safe physical home environment, and an understanding of the

child’s needs and capabilities; and whether an adequate social support system

consisting of an extended family and friends is available to the child. Id. §

263.307(b); see also In re R.R., 209 S.W.3d at 116. The Texas Supreme Court has

articulated several additional factors that may be considered when determining

whether termination of parental rights is in the best interest of the child, including:

the desires of the child, the emotional and physical needs of the child now and in the

future, the emotional and physical danger to the child now and in the future, the

parental abilities of the individuals seeking custody, the programs available to assist

these individuals to promote the best interest of the child, the plans for the child by

these individuals or by the agency seeking custody, the stability of the home or

proposed placement, the acts or omissions of the parent that may indicate that the

existing parent-child relationship is not a proper one, and any excuse for the acts or

omissions of the parent. See Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976)

(setting forth the “Holley factors” and noting “[t]his listing is by no means

exhaustive[ ]”). No specific Holley factor is controlling, and evidence of one factor

may be enough to support a finding that termination is in the child’s best interest.

See M.C. v. Tex. Dep’t of Family & Protective Servs., 300 S.W.3d 305, 311 (Tex.

                                          23
App.—El Paso 2009, pet. denied) (“Undisputed evidence of just one factor may be

sufficient to support a finding that termination is in the best interest of a child.”)

(citing In re C.H., 89 S.W.3d at 27); In re A.P., 184 S.W.3d 410, 414 (Tex. App.—

Dallas 2006, no pet.). Because stability and permanence are important in a child’s

emotional and physical development, termination of parental rights may be in the

child’s best interest when a parent is unable to provide a stable environment or a

reliable source for food, clothing, shelter, and emotional support. See In re J.D., 436

S.W.3d 105, 119-20 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (citing In re

T.D.C., 91 S.W.3d 865, 873 (Tex. App.—Fort Worth 2002, pet. denied)); In re

T.G.R.-M., 404 S.W.3d 7, 17 (Tex. App.—Houston [1st Dist.] 2013, no pet.).

      A parent’s past conduct is relevant to determining the parent’s present and

future ability to care for a child. See In re C.H., 89 S.W.3d at 28 (parent’s past

performance as parent is relevant to determination of present and future ability to

provide for child); In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio 2013,

pet. denied) (factfinder may measure a parent’s future conduct by past conduct). The

best-interest determination may rely on direct or circumstantial evidence, subjective

factors, and the totality of the evidence. In re N.R.T., 338 S.W.3d 667, 677 (Tex.

App.—Amarillo 2011, no pet.). If, in light of the entire record, no reasonable

factfinder could form a firm belief or conviction that termination was in the child’s




                                          24
best interest, then we must conclude that the evidence is legally insufficient to

support termination. See In re J.F.C., 96 S.W.3d at 266.

       As for the desires of the child, the guardian ad litem testified that Mother

missed several visitations with her children and described Mother’s visits as

awkward. The children’s behavior was erratic, and Kim had to be placed in a

therapeutic foster home. A caseworker testified that the children were not bonded.

Mother admitted Father abused the children while in her presence, and she failed to

stop it or take actions for authorities to stop it.

       Evidence before the jury showed the children were happy and thriving in their

current placements. Testimony was also elicited that the current foster parents want

to adopt the children if Mother’s rights were terminated. The factfinder could have

inferred that the children were bonded with their foster placement. Because of the

young age of the children, there was no additional evidence presented as to the actual

desires of the children. This factor does not weigh heavily in favor of or against

terminating parental rights.

       Regarding the children’s emotional and physical needs now and in the future,

and the possible emotional and physical danger to them now and in the future, the

record included reports that the children were removed because of instability and

drug usage. Mother admitted to drug use in the past, failing to appear for drug testing,

and continuing to use methamphetamine and marijuana during the pendency of the

                                            25
case. Mother’s current home was at the behest of her boyfriend’s grandparents, and,

according to the guardian ad litem, was not suitable for children. Mother admitted

she does not have a valid driver’s license, and evidence showed that she relies on

others for support. While Mother testified she has another home for her children, no

evidence was admitted of the current condition of the home other than Mother’s

testimony, and Mother admitted she was not currently living in that home. The jury

was entitled to find that this factor weighed in favor of termination.

      As to Mother’s parental abilities, the evidence showed that Mother failed to

comply with several provisions of her service plan. Mother had a history of drug use

and inability to protect her children from witnessing and receiving abuse from

Father. She also admitted to continuing in abusive relationships after she left Father

and attempted to reconcile with Father during the pendency of this case. Her current

boyfriend’s child passed away while in his care, and both the boyfriend and his child

tested positive for methamphetamines. The factfinder could have inferred a lack of

parenting skills from Mother. Mother failed to provide proof of a stable and safe

home for her children and continues to make questionable decisions regarding her

drug use and personal relationships that could endanger her children. This factor

weighs in favor of terminating Mother’s parental rights.

      Regarding the plans for the children, one caseworker testified that when Jerry

and Kim entered care, they both had extreme behavioral problems. This behavior

                                         26
has improved while in foster care, but the children still display extreme sibling

rivalry and regress in their behavior when they visit with Mother. The children are

receiving therapy and proper medical treatment, they are happy, loved and cared for

in their foster placements, and the foster parents wish to adopt the children. The

evidence showed that Mother relied on the help of others, and her substance abuse

continued to pose a potential risk to the children. CASA testified that terminating

Mother’s parental rights was in the children’s best interest. This factor weighed in

favor of terminating parental rights.

      Regarding Mother’s acts or omissions, evidence showed that Mother has a

history of drug abuse and failed to protect herself or her children from abuse, as

shown by her entering into abusive relationships after the children’s removal. She

failed to submit to drug testing during the pendency of the case, and the jury could

have inferred that Mother continued to use drugs. Mother failed to provide proof of

a stable and safe home, stating her boyfriend’s grandparents paid all her bills and

owned her travel trailer without any lease in effect. Mother stated she does not have

a driver’s license. She failed to complete services to address the reasons for the

children’s removal. She also failed to contact the Department for a significant time

after her children were removed, although Mother blamed her failure to contact the

Department on Father. Mother did testify she has a home for her children with beds

and food but admitted she does not live there now. On this record, we conclude that

                                         27
the factfinder could have reasonably disbelieved Mother and found Mother’s acts

and omissions weighed heavily in favor of terminating her parental rights.

       Having considered the evidence related to best interest and deferring to the

factfinder’s determinations on witness credibility, the resolution of conflicts in the

evidence, and the weight to be given the testimony, we conclude that the statutory

and Holley factors weigh in favor of the jury’s finding that termination is in the

children’s best interest. See Tex. Fam. Code Ann. §§ 161.001(b)(2), 263.307(a); In

re J.F.C., 96 S.W.3d at 266; Holley, 544 S.W.2d at 371-72. We conclude that the

evidence is both legally and factually sufficient to support the jury’s finding that

termination of Mother’s parental rights is in the children’s best interest, and we

overrule her last issue.

                                  IV. Conclusion

      Having overruled Mother’s issues, we affirm the judgment of the trial court.

      AFFIRMED.



                                              ________________________________
                                                      CHARLES KREGER
                                                            Justice

Submitted on October 26, 2021
Opinion Delivered January 20, 2022

Before Kreger, Horton and Johnson, JJ.



                                         28